Citation Nr: 1019304	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
cervical strain.

2.  Entitlement to an increased (compensable) rating for 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was scheduled to undergo a VA examination in 
April 2008 to evaluate the current severity of his service-
connected cervical strain; however, he failed to report for 
that examination.  Neither the Veteran nor his representative 
has asserted good cause for the Veteran's failure to report 
for the examination.

2.  The Veteran was scheduled to undergo a VA examination in 
April 2008 to evaluate the current severity of his service-
connected right ankle sprain; however, he failed to report 
for that examination.  Neither the Veteran nor his 
representative has asserted good cause for the Veteran's 
failure to report for the examination.


CONCLUSIONS OF LAW

1.  Because neither the Veteran nor his representative has 
asserted good cause for the Veteran's failure to report for 
the April 2008 examination, the claim for increased rating 
for service-connected cervical strain must be denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655 (2009).

2.  Because neither the Veteran nor his representative has 
asserted good cause for the Veteran's failure to report for 
the April 2008 examination, the claim for increased rating 
for service-connected right ankle sprain must be denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the Veteran's 
service-connected cervical strain and right ankle sprain are 
more disabling than currently evaluated.  Initially, the 
Board notes that VA has a duty to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
March 2008 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claims.  The 
letter also explained how disability ratings and effective 
dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  The Veteran did not 
indicate the existence of any pertinent private treatment 
records.

The Veteran was scheduled to undergo a VA examination in 
April 2008 (to evaluate, among other things, the current 
severity of his service-connected cervical strain and right 
ankle sprain); however, he failed to report for that 
examination.  When a veteran, without good cause, fails to 
report for an examination that was scheduled in conjunction 
with a claim for an increased rating, "the claim shall be 
denied."  38 C.F.R. § 3.655 (2009).  Here, neither the 
Veteran nor his representative has asserted good cause for 
the Veteran's failure to report for the examination.  
Accordingly, his claims must be denied.  See 38 C.F.R. § 
3.655.

(In addition, the Board notes that the RO invited the 
Veteran, in both the rating decision and the statement of the 
case, to "please let [the RO] know" if he was "willing and 
able to report for an examination."  The Veteran made no 
reply.)




ORDER

Entitlement to an increased (compensable) rating for cervical 
strain is denied.

Entitlement to an increased (compensable) rating for right 
ankle sprain is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


